DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification should not directly reference claims, because the claims can change during the examination process.  This problem occurs on page 2 of the specification.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “wherein on said foot part the table unit” should be written as - - wherein on said foot part, the table unit - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “coupling concerned tables (2), which can be fixed in predeterminable rotational positions…” and “as exchange components can be fixed in an interchangeable…” (emphasis).  This language implies that the tables and their respective structure such as the clamping devices are not actually required. In other words, claim 1 presents an optional element.  Optional elements do not narrow the claim because they can always be omitted and are indefinite in the sense that things which may be done are not required to be done.  In re Johnston, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006)(“ The Board ruled that this additional content did not narrow the scope of the claim because these limitations are stated in the permissive form ‘may.’ This is analogous to the language “can be”. As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”); see also In re Collier, 158 USPQ 266, 268 (C.C.P.A. 1968) (“The main fault we observe in claim 17 is indefiniteness in the sense that things which may be done are not required to be done.  For example, the ferrule or connector member is crimpable but not required, structurally, to be crimped; the ground wire ‘means,’ which we take to be a piece of wire, is for disposition under the ferrule but is not required to be disposed anywhere; it becomes displaced when the ferrule is crimped but that may never be, so far as the language of claim 17 is concerned. These cannot be regarded as structural limitations and therefore not as positive limitations in a claim directed to structure. They cannot therefore be relied on to distinguish from the prior art.”).   Here, because claim 1 does not require the tables and their respective structure to be positively fastened and part of the device but rather describes such a disposition as optional, the scope of claim 1 is indefinite. This issue is further compounded by the preamble of the invention drawn to “a changing device for rotary indexing tables” which would appear that Applicant only wants to claim a sub structure of the entire assembly (i.e. the stand and the shaft), and the use of language such as “can be fixed” when there are very clear alternatives if positive claiming is desired, and further still the fact that further dependent claims such as claims 3, 5, 9 all recite more details of these optional elements. Thus the scope as a whole in the case is highly ambiguous and we simply can not ascertain what elements are required and what elements are not. The specification further does not provide any additional guidance on the matter. Note this language also happens in claim 4.
If Applicant desires to limit themselves solely to the stand and the shaft, then the other table recitations are not required as they are not part of the invention per se. If Applicant wishes to include the table recitations then perhaps writing the claims so as to clearly and unambiguously claiming said elements would fix the issue. For instance, there could be a claim set drawn specifically to one table combination and a claim set drawn to another or the claim could be carefully written in an alternative form where one of said tables is required.
Claim 6 recites “flange-like” which is indefinite in light of the use of the “-like”. It is not clear what constitutes a flange-like element. Does the element have a flange or does it not?
Claim 7 recites the term “the food part”. In addition to the typographical error of “food” which was supposed to be “foot”, this recitation lacks antecedent basis in the claim.
Claim 7 recites “the rotary encoder” which lacks antecedent basis in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cho (KR 100806043 B1).
Regarding claim 1, Cho discloses a changing device for rotary indexing tables, having a stand component (see annotated figure), which is used as a base component and through which a shaft (see annotated figure) passes, which defines the axis of rotation (axis through center of said shaft defines the center or rotation for a table) of tables rotatable by an electric motor (capable of rotation via electric motor 105, 107) and which has an interface (top surface thereof) for coupling concerned tables, which can be fixed in predeterminable rotational positions relative to an respective assigned table unit by means of a clamping device (the interface is capable of fastening tables thereto which include clamping devices), wherein at least two table units, differing from each other at least with respect to their clamping devices, together with their assigned table as exchange components can be fixed in an interchangeable manner on the base component for their operation (the device is capable of fastening to at least two tables and table units, note that the claim does not require the tables per se and in addition the claim does not require any particular structure which would define precisely how it would be capable of fixing said tables. The specification also does not provide any further particular structure or guidance on the matter).  

    PNG
    media_image1.png
    567
    900
    media_image1.png
    Greyscale

Regarding claim 2, Cho discloses the changing device according to claim 1, characterized in that at one free end of the shaft, and at least partially enclosed by the stand component, a rotary encoder (108) is arranged, and at the other free end the interface for the respective table of a table unit is arranged (seen in fig.5).  
Regarding claim 3, Cho discloses a changing device according to claim 1, characterized in that the coil winding of an electric motor for driving the respective table is accommodated in the table unit, wherein said electric motor is formed as an external or internal rotor (as best understood, due to the 112 b it is not clear whether these limitations are even required in the claim set, additionally Cho reads on these 105, 107 comprise the motor).  
Regarding claim 4, Cho discloses the changing device according to claim 1, characterized in that the cylindrical outer circumference of the stand component forms a guide surface (see annotated figure above), along which the differently formed table units can be placed as respective exchange units (different table units can be placed on here).  
Regarding claim 5, Cho discloses the changing device according to claim 1, characterized in that the respective clamping device can be at least partially hydraulically operated, in that the one type of clamping device between the table and the assigned table unit establishes the frictional engagement 2between the rotating table and the table unit arranged stationarily on the stand component by hydraulic spreading, and in that the other type of clamping device is provided with a lamellar frictional engagement device (as best understood, due to the 112 b it is not clear whether these limitations are even required in the claim set, additionally Cho reads on these limitations since there is a clamping unit 119-121 which is capable of providing said functionality).   
Regarding claim 6, Cho discloses the changing device according to claim 1, characterized in that the stand component is divided into two parts (seen in annotated figure), having a rotary guide (tubular section) for the shaft and a foot part (bottom section seen in annotate figure), which is flange-like and widens radially outwards in relation to the rotary guide (seen in fig.5), wherein on said foot part the table unit together with the respective type of clamping device is placed stationary (as best understood, the device in Cho is capable of this arrangement, seen in fig.5).  
Regarding claim 7, the changing device according to claim 1, characterized in that a coaxial hollow cylinder (hollow tubular part  seen in annotated figure) adjoins to the food part (bottom section seen in annotated figure) of the stand component and encompasses the rotary encoder (105).  
Regarding claim 8, Cho discloses the changing device according to claim 1, characterized in that the stand component always has the same predeterminable size for all sizes of tables and table units and irrespective of the type of clamping device used in the individual case (as best understood, due to the 112 b it is not clear whether these limitations of the table/table units are even required in the claim set, additionally Cho reads on these limitations since the stand component is capable of accommodating other tables and table units).   
Regarding claim 9, Cho discloses the changing device according claim 1, characterized in that the respective rotatable table is flush with the outer circumference of the assigned table unit or, in contrast, is offset radially inwards (as best understood, due to the 112 b it is not clear whether these limitations of the table/table units are even required in the claim set, additionally Cho reads on these limitations since Cho discloses an example of a table which is flush being assembled on the assembly, seen in fig.5).    
Regarding claim 10, Cho discloses changing device according to claim 1, characterized in that on part of the stand component at least one rotary seal extends between the rotary guide of the stand component and the shaft, wherein said rotary seal is interrupted by lubrication grooves or distribution grooves (the seals and grooves are clearly visible in figure 5 between the shaft and stand component).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656